Citation Nr: 1226256	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-15 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2010, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  In June 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

However, in November 2011, the Board informed the Veteran that the VLJ who conducted the February 2010 hearing was no longer employed by the Board.  As a result, he was given the option to testify at another Board hearing before a different VLJ and, in December 2011, the Veteran requested another hearing before a VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  

In May 2012, the Veteran testified during a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record. 

As reflected in a June 2012 statement, the Veteran has raised the issue of entitlement to service connection for muscle pain and muscle fatigue, to include as secondary to adjustment disorder with depressed mood, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over, and it is referred to the AOJ for appropriate action.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

During his May 2012 Board hearing, the Veteran testified that he had applied for Social Security Administration (SSA) disability benefits.  However, no SSA records have been associated with the clams file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the RO or AMC must attempt to obtain the Veteran's complete SSA records.

Also, during the May 2012 Board hearing, the Veteran testified that the symptoms of his service-connected psychiatric disorder had worsened, and that he had experienced violent, homicidal, and suicidal thoughts in the last year.  In this regard, the most recent VA examination of the Veteran's disability is dated in July 2010.

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995).  Therefore, the Veteran should be afforded another VA examination to ascertain and evaluate the current level of severity of his adjustment disorder with depressed mood.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request the Veteran's complete SSA records.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his adjustment disorder with depressed mood.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

Also, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  

A complete rationale must be provided for any opinion expressed.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or both of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



